Citation Nr: 0838571	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The February 2002 decision was a 
reconsideration of the same service connection claim that had 
previously been denied in June 2000 as not well-grounded.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 
(Jan. 22, 2001) (providing for reconsideration of claims, 
such as this one, that became final between July 14, 1999 and 
November 9, 2000, the date of the enactment of the VCAA, and 
were denied on the basis that they were not well-grounded).

This matter was previously before the Board in July 2005, 
which, at that time, the Board denied entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The veteran appealed the Board's July 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2007, the Court issued a Memorandum 
Decision, dated in April 2007, which vacated the portion of 
the Board's July 2005 decision that denied service connection 
for bilateral peripheral neuropathy of the lower extremities 
and remanded the matter to the Board for action consistent 
with the Joint Motion.  The remaining portion of the Board's 
July 2005 decision that denied service connection for 
amblyopia was left intact.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The April 2007 Memorandum Decision by the Court found that 
the July 2001 notice letter did not advise the appellant that 
he needed to submit medical nexus evidence to substantiate 
his claim.  It was noted that the July 2001 letter informed 
the appellant that the only evidence still needed from him 
was "'[m]edical evidence showing current treatment for 
peripheral neurpathy[.]'"  The Court also noted that it was 
not convinced that, in this case, the appellant was afforded 
a meaningful opportunity to participate in his claim and that 
a remand was required.  Accordingly, the Board finds that a 
remand is warranted to provide the appellant with proper VCAA 
notice and to allow him a meaningful opportunity to 
participate effectively in the processing of his claim in 
compliance with the Court's Memorandum Decision.

Additionally, the Board notes that the veteran submitted a 
letter from a private medical doctor, received at the Board 
on October 27, 2008.  It is noted that the accompanying 
letter from the veteran's representative waived initial AOJ 
consideration of this evidence.  The letter by Dr. W.E.F. 
dated in October 2008 indicates a review of a nerve 
conduction/nerve velocity EMG completed on September 17, 
2007.  Dr. W.E.F. further noted that he had procured a 
September 28, 2007 lumbar spine MRI of the low back.  The 
Board notes that the aforementioned EMG and MRI reports, each 
dated in September 2007, are not of record.  As the record 
raises the possibility of outstanding pertinent medical 
evidence, the Board finds that a reasonable effort should be 
made to obtain them.  See 38 U.S.C.A. § 5103A(b).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As the record does not reflect that the appellant has 
received this notice, the AOJ will also have the opportunity 
to correct this notice deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for bilateral peripheral 
neuropathy of the lower extremities, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2008), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  

The veteran should be specifically 
advised of the need to submit medical 
nexus evidence to substantiate his claim 
(as required by the Court).  Inform the 
appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The AOJ must also provide 
notice as outlined by the Court in 
Dingess/Hartman regarding the assignment 
of an effective date in the event of 
award of the benefit sought.  The 
appellant should have an opportunity to 
respond.

Additionally, ask the veteran to identify 
the locations and providers all medical 
treatment (VA and/or private) he has 
received for his bilateral peripheral 
neuropathy of the lower extremities on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.  The 
veteran should be specifically asked to 
provide releases for the reports of EMG 
and MRI studies completed in September 
2007.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the veteran that he may obtain the 
evidence himself and send it to VA.  

2.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination/opinion), arrange for such 
development.

3.  Thereafter, readjudicate the issue of 
service connection for bilateral 
peripheral neuropathy of the lower 
extremities on appeal.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

